UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB Number:3235-0058 Expires:October 31, 2018 Estimated average burden hours per response 2.50 SEC FILE NUMBER 000-55498 CUSIP NUMBER (Check one): x Form10-K ¨ Form20-F ¨ Form11-K ¨ Form10-Q ¨ Form10-D ¨ FormN-SAR ¨ FormN-CSR ForPeriodEnded: December 31, 2016 ¨ Transition Report on Form10-K ¨ Transition Report on Form20-F ¨ Transition Report on Form11-K ¨ Transition Report on Form10-Q ¨ Transition Report on FormN-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type.
